946 F.2d 886
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Daniel MacLEOD, Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appelle.John Daniel MacLEOD, Plaintiff-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Defendant-Appellee.
Nos. 91-6078, 91-6110.
United States Court of Appeals, Fourth Circuit.
kSubmitted Sept. 30, 1991.Decided Oct. 22, 1991.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.   Robert G. Doumar, District Judge.  (CA-91-36-N)
John Daniel MacLeod, Appellant Pro Se.
E.D.Va.
NO. 91-6078 DISMISSED AND NO. 91-6110 AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
In No. 91-6078, John Daniel MacLeod seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   MacLeod v. Murray, CA-91-36-N (E.D.Va. May 16, 1991).   In No. 91-6110, MacLeod appeals from the district court's denial of his post-judgment motion for recusal.   We also affirm that order on the reasoning of the district court.   MacLeod v. Murray, CA91-36-N (E.D.Va. Jul. 8, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
No. 91-6078, DISMISSED.


3
No. 91-6110, AFFIRMED.